Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office notes that the 12/16/2021 notice of non-compliance is hereby removed and the claims provided 12/10/2021 are entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-14, 16, 18, 20-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (6966449) in view of Clark (20160068302).
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).


    PNG
    media_image1.png
    474
    826
    media_image1.png
    Greyscale

a base adjacent 104b, where side panels include upward projecting portions of the above in fig 1b and 4, including at least the highlighted portions above as well as portions of side panels just above and below the corner connectors; also including inclined surface such as portion of surface at bottom such as a portion of 104b in fig 1b capable of performing the intended use of putting the base over side walls of another tray; and with spring action as with respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in such a way that the base forms a wall that includes side panels outer sides as shown in Clark fig 1b for example).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Williams in view of Clark (by providing the above features to the bottom or replacing one bottom for another) in order to improve strength, rigidity, and access, 
Williams further discloses hook-like connecting projections and mounts (such as structure adjacent 216 in fig 7c); sockets (214, 228).   Williams further discloses stack (fig 12a). With respect to the dimensions and ranges, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Felstead (277251).
.

Claims 1-10, 12-16, 18, 20-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Felstead (277251), Williams (6966449) and further in view of Clark (20160068302).
Claim 10 is being treated as product-by-process limitations (such as with respect to being stamped) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
The Office notes the 112 rejection above.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that Felstead tray (figs 1-4 capable of being for plastic receptacles), essentially flat tray bottom (a of which includes a wall that comprises edges of side walls bent outwardly projecting u-shape and spring action as with respect to “spring action” the Office notes that the material of the device is capable of withstanding pressure and maintaining the original shape and therefore walls have “spring action” in such a way that the base forms a wall that includes side panels outer sides, as shown in Felstead fig 1 for example, and Felstead also discloses edge bent outwardly projecting u-shape, 
Williams discloses similar art and also discloses a tray (figs 1-12), bottom (202), side walls/profile sheets (204, 206 capable of performing the intended use of being configured to be detachably connected together and with bottom as in figs 7; similar in figs 7; portions of the sheets are capable of folding with respect to other portions of the device and therefor are also folded sheets).  Williams also discloses plug in connections (such as structure adjacent 216 in fig 7c and sockets (214, 228). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Felstead in view of Williams (by adding plug in elements to ends) in order to provide a connection that is more easily secured and detached.  
The Combined Reference discloses the claims invention with the exception of the following which is disclosed by Clark: a bottom of metal/metallized/rust-resistant sheet steel (paragraph 68); bottom has a top, base, side panels flush with corners of bottom, corner connector (as shown in fig 1b and below such as a top adjacent 104a and a base adjacent 104b, where side panels include upward

    PNG
    media_image1.png
    474
    826
    media_image1.png
    Greyscale

 projecting portions of the above in fig 1b and 4, including at least the highlighted portions above as well as portions of side panels just above and below the corner connectors; also including inclined surface such as portion of surface at bottom such as a portion of 104b in fig 1b capable of performing the 
Williams further discloses hook-like connecting projections and mounts (such as structure adjacent 216 in fig 7c); sockets (214, 228).    Williams further discloses stack (fig 12a). With respect to the dimensions and ranges, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size/proportion because it has been held that a change in size proportion on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In Gardnerv.TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  And it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.
Though not required, the Office merely notes that with respect to the material that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of the above Combined References as applied to claim 21 above, and further in view of Coit (2666552).
The Office notes that either of the above the Combined Reference already disclose claim 22.  However, in order to expedite prosecution for Applicant the Office notes that Coit also discloses inclined surfaces capable of the intended use of stacking another element (Adajcent 12 capable of performing the above intended use).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify either of the above the Combined References (by providing above elements to the existing structure or modifying the shape of the existing structure to be inclined in the above manner) in order to enhance stacking and storage thereby enhancing protection of contents.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made, as a well as a new consideration of the previously provided prior art.  Nevertheless, the Office notes that Applicant states the Clark reference does not provide the new limitations in the claim, side panels extending  majority of a length between two adjacent corners of the tray and connecting the top and base together and are flush with corners the tray bottom, whereby side panels are connected together by a corner protector.  Clark discloses a bottom of metal/metallized/rust-resistant sheet steel (paragraph 68); bottom has a top, base, side panels flush with corners of bottom, corner connector (as shown in fig 1b and in the above annotated figure, such as a top adjacent 104a and a base adjacent 104b, where side panels include upward projecting portions of the above in fig 1b and 4, including at least the highlighted portions in the above annotated figure as well as portions of side panels just above and below the corner connectors.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735